Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This is in response to the amendment filed 07/27/022. 
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Publication Number 2009/0018507 (Schmitz et al.)
Regarding claim 1, Schmitz et al. discloses as shown in Figures 13A-13H, 14A-14H, a clearing tool capable of clearing an epidural space in preparation for implantation of a medical lead within the epidural space, comprising: an outer body (outer cannula 1306, see paragraph [0129]) with a lumen having a distal end and a proximal end; an inner body (inner member, see paragraph [0126]) within the lumen; see Figure 13C; the inner body being movable in an axial direction within the lumen relative to the outer body between an extended and a retracted state, a proximal end of the inner body residing proximal to the proximal end of the outer body at least when the inner body is in the retracted state and a distal end of the inner body residing distal to the distal end of the outer body at least when the inner body is in the extended state; See Figure 13F; and a distal tip affixed (atraumatic leading tip 1304, see paragraph [0130]) to a distal end of the inner body and residing distally of the lumen at least when the inner body is in the extended state, the distal tip having a greater diameter than the inner body.
Regarding claims 2, 3,  Schmitz et al. discloses  the outer body is a hypotube which one of ordinary skill in the art would understand to be malleable and flexible. See paragraph [00126].
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Publication Number 2005/0288758 (Jones et al.)
Regarding claim 1, Jones et al. discloses as shown in Figure 8, a clearing tool capable of clearing an epidural space in preparation for implantation of a medical lead within the epidural space, comprising: an outer body (portion of lead blank 502 which receives stylet 510, see paragraph [0102]) with a lumen having a distal end and a proximal end; an inner body (stem of stylet 510, see paragraph [0102]) within the lumen; see Figure 8; the inner body being movable in an axial direction within the lumen relative to the outer body between an extended and a retracted state; see paragraph [0102]; a proximal end of the inner body residing proximal to the proximal end of the outer body at least when the inner body is in the retracted state and a distal end of the inner body residing distal to the distal end of the outer body at least when the inner body is in the extended state; and a distal tip affixed (tip of stylet 510 shown in Figure 8) to a distal end of the inner body and residing distally of the lumen at least when the inner body is in the extended state, the distal tip having a greater diameter than the inner body.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable U.S. Patent Publication Number 2005/0288758 (Jones et al.) in view of U.S. Patent Publication Number 2004/0210245 (Erickson et al.)
Regarding claim 4, Jones et al. fails to disclose the inner body is a coil. 
Erickson et al., from the same field of endeavor teaches a similar tool as shown in Figure 2, where the inner body (structure 22, see paragraph [0036])  is in the form of a coil. see paragraph [0036].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the tool disclosed by Jones et al. by substituting the inner body disclosed by Jones for the one disclosed by Erickson such that the inner body was in the form of a coil because it would only require the substitution of one known equivalent for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over unpatentable U.S. Patent Publication Number 2005/0288758 (Jones et al.) in view of U.S. Patent Publication Number 2004/0210245 (Erickson et al.) as applied to claim 4 above, and further in view of U.S. Patent Number 5,522,819 (Graves)
Regarding claim 5, Jones in view of Erickson et al. fails to disclose a ribbon is attached to the distal end and the proximal end of the coil, the method further comprising preventing elongation of the coil during retraction of the inner body into the outer body by the presence of the ribbon. 
	 Graves, from a related field of endeavor, teaches a similar method that uses a coil structure as shown in Figure 1A, wherein a ribbon (retainer string 50) is attached to the coil, the method further comprising preventing elongation of the coil, during retraction of the inner body. see col. 3, lines 66-67 and col. 4, lines 1-16 and Figures 6A-6D.
	It would have been obvious too one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Jones in view of Erickson et al. et al. to include a ribbon attached to the distal end and the proximal end of the coil, preventing elongation of the coil during retraction of the inner body into the outer body by the presence of the ribbon, in order to prevent stretching of the coil from the distal end and the proximal end of the coil.
Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2009/0018507 (Schmitz et al.)  in view of U.S. Patent Publication Number 2007/0233222 (Roeder)
Regarding claims 6-8 Schmitz et al. fails to disclose  the inner body has a hub on the proximal end and wherein the outer body has a hub on the proximal end, and wherein a spring is present between the hub on the proximal end of the inner body and the hub on the proximal end of the outer body to bias the inner body into the retracted position. 
Roeder, from a related field of endeavor teaches as shown in Figures 1, 2, a related method which includes an outer body (36) and an inner body (28), the inner body (28) has a hub (first handle portion 30) on the proximal end and wherein the outer body (36) has a hub (second handle portion 38) on the proximal end, and wherein extending the inner body (28) distally and retracting the inner body (28) proximally comprises grasping the hub (38) of the outer body while grasping and moving the hub (30) of the inner body, for the purpose of the manipulating the position of the inner body relative to the outer body. see paragraph [0035].
Roeder also teaches as shown in Figures 3-5 spring (biasing compensator 160) is present between the hub (122) on the proximal end of the inner body and the hub (124) on the proximal end of the outer body to bias the inner body into the retracted position, and wherein extending the inner body distally comprises applying force to the hub of the inner body to overcome the bias by the spring. See paragraphs [0043]-[0045].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Schmitz to include hubs at the proximal ends of the inner and outer and outer bodies, and the spring, in manner recited in the claim in order to manipulate the position of the inner and outer bodies relative to one another, and bias the inner body in a retracted position. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771